Filed with the Securities and Exchange Commission on February 21, 2008 1933 Act Registration File No.33-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 305 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 306 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On February 21, 2008 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. It is proposed that this filing become effective on February 20, 2008 pursuant to paragraph (B) of Rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 305 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 305 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the in the City of Milwaukee and State of Wisconsin, on February 21, 2008. Professionally Managed Portfolios By: Robert M. Slotky* Robert M. Slotky President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 305 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Steven J. Paggioli* Trustee February 21, 2008 Steven J. Paggioli Dorothy A. Berry* Trustee February 21, 2008 Dorothy A. Berry Wallace L. Cook* Trustee February 21, 2008 Wallace L. Cook Carl A. Froebel* Trustee February 21, 2008 Carl A. Froebel Robert M. Slotky* President February 21, 2008 Robert M. Slotky /s/ Eric W. Falkeis Treasurer and Principal February 21, 2008 Eric W. Falkeis Financial and Accounting Officer *By: /s/ Eric W. Falkeis February 21, 2008 Eric W. Falkeis Attorney-In Fact pursuant to Power of Attorney Users of this data are advised pursuant to the rules and regulations governing the filing of voluntary XBRL disclosure that the following XBRL documents are not the official publicly filed disclosure of Professionally Managed Portfolios. The purpose of submitting these XBRL formatted documents is to test the related format and technology and, as a result, investors should continue to rely on the official version of the furnished documents and not rely on this information in making investment decisions. Exhibit Exhibit No. XBRL – Instance Document EX-100 INS XBRL – Schema Document EX-100-SCH XBRL – Label Linkbase Document EX-100 LAB XBRL – Definition Linkbase Document EX-100 DEF
